Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton to Continue Development of Significant Natural Gas Resources With 2008 Capital Budget CALGARY, Jan. 23 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to provide preliminary 2007 operational results and to announce its updated strategic plans, capital program, and budget targets for 2008. Our 2008 plans are designed to deliver solid organic growth, realize on the significant potential of our assets, maintain an acceptable capital structure, and position Compton to quickly and efficiently react to opportunities and industry conditions as they may arise. << Budget Highlights - Continuation of our expanded natural gas focus as announced in 2007 - The 2008 budget builds upon the momentum developed from our successful 2007 drilling program - Significant capital investment program focused on production growth - $410 million to be expended on our extensive inventory of natural gas properties - Emphasis on placing incremental production volumes on stream - Continued divestiture of non-core properties, substantially all oil producing, with $250 million of anticipated proceeds to assist in funding the 2008 capital program - Budgeted 350 well drilling program - Includes 70 wells targeting higher productivity deeper formations in our Niton, Caroline, Hooker, and Callum/Cowley properties - Continued growth in our Belly River development program, with 275 wells to be drilled with an accelerated tie-in program to bring production volumes on stream promptly - Increased production volumes - Natural gas volumes are projected to average between 196 and 202 mmcf/day, a 34% to 38% increase from 2007 levels - Oil and liquids volumes projected to average 3,300 bbls/day, a 50% decline from the 2007 average following the major property sale at the end of Q3 2007 and additional sales budgeted to close during 2008 - Combined production volumes projected to average between 36,000 and 37,000 boe/day, a 16% to 19% increase over average 2007 volumes - Higher cash flow - Cash flow is projected in the $245 to $255 million range, approximately 30% higher than expected 2007 final results, based upon average 2008 benchmark AECO natural gas pricing of $6.98/mcf (US$7.64/mcf NYMEX) and $80.00/bbl for Edmonton Light crude oil (US$81.00 WTI) - Capital structure - Anticipated operating cash flow and proceeds from asset sales in excess of capital spending - Excess proceeds available for debt repayment - Target 2008 year end debt to trailing cash flow ratio of 3:1 >> "Compton is opportunity rich. Our asset base holds significant resource potential and years of low-risk drilling opportunities with which to grow," said Ernie Sapieha, President and CEO. "Importantly, each of our four resource plays are economic at current natural gas prices. Our 2008 drilling program high-grades our drilling opportunities, concentrating on higher productivity wells with superior returns on capital. With the finalization of our Cecil property disposition and additional planned divestitures of non-core assets at Bigoray and Thornbury, we will have the additional funds necessary to accelerate our strategic natural gas initiatives. Should natural gas prices strengthen from those budgeted, our budget and corporate structure provides us with the flexibility to further expand our drilling programs." 2007 in Review Our plans for 2008 build upon activities and successes achieved during 2007, including the expansion of our core properties through a series of minor strategic acquisitions. Although we have not finalized our 2007 operational and financial accounts, we are pleased to provide the following preliminary results: << - Production during the month of December reached our previously announced exit target of 36,000 boe/day, excluding production from the Cecil property held for sale; - Average annual production volumes of approximately 31,000 boe/day consisting of natural gas volumes of 147 mmcf/day and oil and liquid volumes of 6,500 bbls/day; - Operating cash flow approximating $190 million; - Capital expenditures of $375 million, before acquisitions and dispositions; - Year end debt of $835 million comprised of our senior notes and syndicated credit facility; - A 322 well drilling program (10% exploratory, 90% development), with a success rate in excess of 95%. >> The foregoing estimated results are preliminary and subject to adjustment upon finalization. We expect to receive final year end reserve numbers and Netherland Sewell's independent report in early March and we will release the details thereof shortly thereafter. 2008 Capital Expenditure Budget Set at $410 million During 2007, we communicated our intent to pursue the next phase of Compton's growth by becoming a natural gas focused resource play company. To this end we initiated efforts in mid-2007 to substantially expand our drilling programs over the next three years. Weak natural gas prices combined with the rapid appreciation of the Canadian dollar have, in the shorter term, moderated our pursuit of higher drilling counts although our focus on development of the resource remains. Our planned 2008 activities are weighted towards the latter half of the year during which we plan to incur approximately 60% of our budgeted expenditures. Compton's $410 million 2008 budget is set to appropriately grow our asset and production bases while maintaining capital discipline. Our 2008 capital budget includes the drilling of 350 wells strongly weighted towards development and exploitation. Compared to the 322 wells drilled in 2007, there are a number of differences between the years that are worthy of note: << - 70 wells will target the deeper formations in our Niton, Caroline, Hooker, and Callum/Cowley properties - This compares to 50 deeper wells drilled in 2007. Wells in these formations generally have higher productivity and benefit from associated liquids production - Given recent success with horizontal wells and multi-stage fracs at Niton, we plan to utilize this approach more aggressively and investigate using it at Hooker and Caroline. The use of horizontal drilling reduces the number of vertical wells otherwise required - 275 wells are planned in our southern Alberta core area targeting the shallower Belly River formation - These wells are very low risk with attractive cost structures - We have high graded our selection where returns are most favourable - Production infrastructure has been expanded to facilitate rapid tie-ins with the time from rig release to on-stream now averaging approximately 100 days - Advances in oilfield technology continue to benefit our operations - The use of multi-staged fracs result in considerable cost efficiencies and marked improvement in well productivity - The importance of directional and pad drilling cannot be overstated - with increased well densities and environmental sensitivities, such drilling techniques will assist Compton to fully access and develop the large natural gas resource potential of our land base >> Our drilling program will be supported by a concentrated effort to expedite placing reserves on production. Compton's existing production infrastructure will assist with this and will be complemented by planned infrastructure investments in 2008. A summary of our budgeted 2008 capital program is outlined below: << By Category, ($ millions) Land & seismic $ 30 Drilling & completions 285 Facilities & equipment 95 $410 By Area, ($ millions) Central Alberta - Deep Basin $135 Hooker - Deep Basin 55 Plains Belly River and Edmonton - Shallow Gas 180 Callum/Cowley - Foothills 40 $410 Drilling by Area, Gross Well Count Central Alberta 50 Hooker, BQ 16 Plains Belly River and Edmonton 275 Callum/Cowley - Foothills 9 350 >> Given the timelines from concept to production for natural gas prospects, we believe it is of utmost importance to maintain operational momentum while at the same time being mindful of industry economic realities. With the momentum achieved in 2007 and the approach to our 2008 drilling program, we are confident that we can meet our budget objectives even during this period of uncertainty in natural gas markets. Drilling plans specific to each of our core areas are as follows: Deep Basin & Foothills Central Alberta Niton and Caroline For 2008 we have allocated approximately $135 million or 33% of our total planned capital expenditures to central Alberta where we plan to drill 50 wells during 2008. During 2007, targeting the Rock Creek formation, we drilled seven horizontal wells at Niton of which five were completed using multi-stage fracing technology with excellent results. During 2008, 13 wells in the area are slated to be horizontal wells. Southern Alberta - Hooker We have planned 16 wells for 2008 at our Hooker resource play targeting the Basal Quartz formation. Transferring the knowledge and success we have gained drilling horizontal wells in central Alberta, we are planning at least three horizontal wells at Hooker in 2008. We have currently identified a potential of 15 follow-up horizontal locations for this area should the initial wells prove successful. Southern Alberta - Foothills With the recent acquisition of WIN Energy Inc., we have significantly expanded our land holdings in the Foothills at Callum and Cowley. We now hold approximately 239 net sections of high impact exploration lands in this area.
